Name: 2013/358/EU: Decision of the European Central Bank of 21Ã June 2013 amending Decision ECB/2010/29 on the issue of euro banknotes (ECB/2013/16)
 Type: Decision
 Subject Matter: monetary economics;  Europe;  European construction;  monetary relations;  technology and technical regulations
 Date Published: 2013-07-06

 6.7.2013 EN Official Journal of the European Union L 187/13 DECISION OF THE EUROPEAN CENTRAL BANK of 21 June 2013 amending Decision ECB/2010/29 on the issue of euro banknotes (ECB/2013/16) (2013/358/EU) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 128(1) thereof, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 16 thereof, Whereas: (1) In view of the accession of Croatia to the European Union and its national central bank (NCB), Hrvatska narodna banka, joining the European System of Central Banks on 1 July 2013, Decision ECB/2013/17 of 21 June 2013 on the national central banks percentage shares in the key for subscription to the European Central Banks capital (1) provides for the expansion of the key for subscription to the capital of the European Central Bank (hereinafter capital key) and establishes, with effect from 1 July 2013, the new weightings assigned to each NCB in the expanded capital key (hereinafter the capital key weightings). (2) Article 1(d) of Decision ECB/2010/29 of 13 December 2010 on the issue of euro banknotes (2) defines the banknote allocation key and refers to Annex I to that Decision, which specifies the banknote allocation key applying since 1 January 2011. Given that new capital key weightings will apply from 1 July 2013, Decision ECB/2010/29 needs to be amended in order to determine the banknote allocation key applying from 1 July 2013, HAS ADOPTED THIS DECISION: Article 1 Amendment 1. The final sentence of Article 1(d) of Decision ECB/2010/29 is replaced by the following: Annex I to this Decision specifies the banknote allocation key applying from 1 July 2013.. 2. Annex I to Decision ECB/2010/29 is replaced by the text set out in the Annex to this Decision. Article 2 Entry into force This Decision shall enter into force on 1 July 2013. Done at Frankfurt am Main, 21 June 2013. The President of the ECB Mario DRAGHI (1) See page 15 of this Official Journal. (2) OJ L 35, 9.2.2011, p. 26. ANNEX BANKNOTE ALLOCATION KEY FROM 1 JULY 2013 European Central Bank 8,0000 % Nationale Bank van BelgiÃ «/Banque Nationale de Belgique 3,1975 % Deutsche Bundesbank 24,8130 % Eesti Pank 0,2355 % Central Bank of Ireland 1,4695 % Bank of Greece 2,5770 % Banco de EspaÃ ±a 10,916 % Banque de France 18,6945 % Banca dItalia 16,4760 % Central Bank of Cyprus 0,1765 % Banque centrale du Luxembourg 0,2300 % Central Bank of Malta 0,0840 % De Nederlandsche Bank 5,2460 % Oesterreichische Nationalbank 2,5620 % Banco de Portugal 2,3325 % Banka Slovenije 0,4325 % NÃ ¡rodnÃ ¡ banka Slovenska 0,9100 % Suomen Pankki 1,6475 % TOTAL 100,0000 %